02-10-353-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00353-CV
 
 



Rush Search Partners, Ltd.


 


APPELLANT




 
V.
 




DeKalb Medical Center, Inc.


 


APPELLEE 



 
 
----------
 
FROM THE
367th District Court OF Denton
COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
Appellant
Rush Search Partners, Ltd. attempts to appeal from the trial court’s September
16, 2010 order granting Appellee DeKalb Medical Center, Inc.’s special
appearance.  Appellant filed a timely
notice of appeal.  However, the trial
court subsequently signed an order vacating the September 16, 2010 order.
On January
6, 2011, we informed the parties that it appeared the trial court’s rescinding
order rendered this appeal moot and that the appeal would be dismissed as moot
unless, on or before January 18, 2011, any party desiring to continue the
appeal filed a response showing grounds for continuing the appeal.  Neither party filed a response.
Accordingly,
we dismiss the appeal as moot.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED:  February 24, 2011




          [1]See Tex. R. App. P. 47.4.